Citation Nr: 0213825	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cyst on the right kidney with hematuria.

(The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's verified active military service apparently 
extended from January 1974 to November 1978 and from June 
1989 to June 1993.  The veteran's period of service prior to 
November 1975 has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for post traumatic stress disorder (PTSD), 
and denied the veteran's attempt to reopen his claim for 
service connection for a right kidney cyst and hematuria.  

The case was previously before the Board in February 2001, 
when it was remanded additional development.  The requested 
development has been completed with respect to the claim to 
reopen and he Board now proceeds with its review of this 
issue.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service connection for a right kidney cyst with hematuria 
was last denied by the RO in November 1994; the appellant was 
notified of that decision later that month and ultimately did 
not perfect an appeal.

3.  No competent medical evidence establishing that the 
veteran's right kidney cyst was incurred during active 
service, or that the pre-existing cyst was aggravated during 
active service has been received since the November 1994 RO 
decision.  

4.  The evidence received since the November 1994 RO decision 
is cumulative of evidence previously of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1994 decision of the RO denying service 
connection for hepatitis is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002).

2.  Evidence received since the November 1994 RO decision 
denying service connection for a right kidney cyst with 
hematuria is not new and material, and the veteran's claim 
for service connection has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R § 3.156(a)(2002)); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In an April 2001 letter to the veteran, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claims.  This letter also informed the appellant that VA 
would assist in obtaining identified records, but that it was 
the appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). The Board concludes that these documents 
informed the appellant of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any additional treatment records that have not 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  New and Material Evidence

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2001).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2001).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

VA regulations have been adopted which implement more 
stringent criteria to be met in order to reopen a previously 
denied claim with new and material evidence.  The newly 
adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for hepatitis prior to this date, which means that 
he only needs to meet the old criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  

In this case, the RO denied service connection for a cyst on 
the right kidney with hematuria in November 1994.  The 
veteran filed a timely notice of disagreement in April 1995.  
The RO finally issued a statement of the case on this issue 
in October 1996.  The veteran did not file any substantive 
appeal and the denial of service connection became final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).

The matter under consideration in this case is whether a cyst 
on the right kidney with hematuria was incurred during the 
veteran's active military service, or whether a pre-existing 
cyst was aggravated during a period of military service.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the November 1994 RO 
decision which is relevant to, and probative of, this matter 
under consideration.

The evidence of record at the time of the November 1994 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a right kidney cyst included the 
veteran's service medical records and a May 1979 VA 
examination report.  

The Board must note that the veteran had two distinct periods 
of active military service.  He served in the Marine Corps 
from January 1974 to November 1978 and in the Army from June 
1989 to June 1993.  The veteran's service medical records for 
both periods of military service are of record and appear to 
be complete.  The service medical records from the veteran's 
period of Marine Corps service in the 1970s do not reveal any 
complaints, or diagnosis, of a renal cyst or of hematuria 
(blood in the urine).  On the veteran's November 1978 
separation examination report the veteran's genitourinary 
system was "normal" with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history the veteran indicated "no" to the question that 
asked if he had "kidney stone or blood in urine."  

In May 1979, approximately 6 months after separation from 
service, a VA examination of the veteran was conducted.  
Laboratory testing indicated that the veteran had "2+ occult 
blood in urine."  The report indicates that the veteran was 
advised to seek further evaluation.

In April 1989, an entrance examination of the veteran was 
conducted for his second period of service.  He completed a 
report of medical history and indicated that he had a history 
of blood in the urine.  The physician's notes indicated 
"hematuria 4 years ago on separation physical."  The Board 
notes that this would be in 1985 and that the veteran was not 
in service at the time he had a history of blood in the 
urine.  During his period of Army service, the veteran was 
followed for microscopic hematuria, and a CT scan in January 
1993 identified a small right renal cyst.  

In the November 1994 RO rating decision, service connection 
for a right renal cyst with hematuria was denied.  The basis 
was that there was no evidence of the disorder during 
military service in the 1970s and that it pre-existed the 
veteran's period of service from 1989 to 1993 and was not 
aggravated during that period of service.   

In this case, the evidence submitted since the November 1994 
RO decision that refers to the veteran's right renal cyst and 
hematuria includes only the veteran's written statements.  
The veteran has submitted written statements which assert 
that hematuria was identified on separation examination from 
the Marine Corps in November 1978 and that his hematuria was 
aggravated during his period of Army service.  The veteran 
also submitted a photocopy of some of his service medical 
records, which were already of record, showing a diagnosis of 
a renal cyst.  The Board concludes that this evidence is not 
new.  It is merely cumulative and redundant of evidence which 
was already of record.  The evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The veteran's testimony is not competent to establish that he 
incurred a renal cyst or hematuria during his active service.  
While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).  The Board specifically 
notes that the veteran's assertions in his written statements 
are not supported by the service medical records which 
contradict these statements.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the November 1994 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for cyst on the 
right kidney with hematuria remains final.  See Colvin, 1 
Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.156 (2001).  In the absence of any 
additional new and material evidence, the claim for service 
connection for cyst on the right kidney with hematuria is not 
reopened.



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection cyst on the 
right kidney with hematuria, that benefit remains denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

